DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2013/0135641) in view of Endo et al. (US2016/0046139) and/or Takagi (US 2005/0024464).
Regarding 1, Iijima et al teaches a conveyance apparatus, comprising: 
a holder (32, feed tray, fig.2) configured to hold cut sheets;  
a first conveyance member (50,63 fig.2) configured to convey a sheet pulled out of the holder (tray 32) in a conveyance orientation (Rear-Front) (paragraphs 0024,0025); 
a support member (70 fig.2) which is arranged downstream of the first conveyance member (50,63) in the conveyance orientation (Rear-Front) and which has a support surface facing a first surface of the sheet (bottom surface of the sheet); 
a recording head (72 fig.2) facing the support surface in a crossing direction (Top-Bottom) crossing the conveyance orientation (Front-Rear); and 
a first guide member (62 including 118, 86 including 110 figs.2,5A) which is arranged between the first conveyance member (50,63) and the support member (70) in the conveyance orientation, and which has a first guide surface (surface of 110 fig.5A,2) configured to guide the first surface of the sheet (bottom surface of the sheet, 120) and a second guide surface (surface of 118 fig.5A,2) configured to guide a second surface of the sheet (upper surface of the sheet,120), the first and second surfaces facing opposite orientations to each other (figs.5A,2), 
wherein the first guide surface (surface of 110 fig.5A,2) and the second guide surface (surface of 118 fig.5A,2) are configured to guide the sheet (sheet,120) so that the sheet has a curved shape (fig.5A) in a cross-section orthogonal to the conveyance orientation (Front-Rear) (fig.2,5A). (note also the conveying path 44 fig.2 also guides the sheet so that the sheet has a curved shape in a cross-section orthogonal to the conveyance orientation).
Iijima et al does not explicitly teaches wherein the sheet used is roll sheet and the holder is configured to hold roll body/roll sheet/ so that the roll body is rotatable around a first axis. 
However, Endo et al teaches similar apparatus including the use of roll sheet (roll paper P in 55 figs.1,7) wherein the holder (shaft of 55) is configured to hold roll body/roll sheet/ (55 figs.1,7) so that the roll body is rotatable around a first axis (along axial core of 55).  
Similarly, Takagi teaches similar apparatus including the use of roll sheet (roll paper P in Q figs.1,2) wherein the holder (24 figs.1,2) is configured to hold roll body/roll sheet/ (Q figs.1,2) so that the roll body is rotatable around a first axis (along axial core of 24).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify as such to use such roll body/roll sheet and corresponding holder in the conveyance apparatus of Iijima et al based on the teachings of Endo et al and/or Takagi to be able to print on roll sheet that can be of bigger size.

Regarding 2, Iijima et al as modified by Endo et al and/or Takagi further teaches wherein the holder (shaft of 55 figs.1,7 of Endo et al; 24 figs.1,2 of Takagi; holder 35 of Iijima et al as modified above) is configured to hold the roll body (55 figs.1,7 of Endo et al; Q figs.1,2 of Takagi; fig.2 of Iijima et al as modified above) in which the sheet is rolled so that the first surface of the sheet faces the first axis.

Regarding 3, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a second guide member (66 fig.7 of Endo et al; 25 figs.1,2 of Takagi) configured to be brought into contact with the first surface of the sheet (bottom of sheet P figs.1,7 of Endo et al; bottom of sheet P figs.1,2 of Takagi; Iijima et al as modified above) pulled out of the roll body so as to curve the sheet toward the first conveyance member (67 fig.7 of Endo et al; 15,27 figs.1,2 of Takagi; Iijima et al as modified above).

Regarding 4, Iijima et al as modified by Endo et al and/or Takagi further teaches wherein the first guide surface (surface of 110 fig.5A,2 of Iijima et al) and the second guide surface (surface of 118 fig.5A,2) curve the sheet so that the sheet has a convex shape from the second guide surface toward the first guide surface in the cross-section orthogonal to the conveyance orientation (figs.2,5).

Regarding 5, Iijima et al as modified by Endo et al and/or Takagi further teaches wherein the first guide surface (surface of 110 fig.5A,2 of Iijima et al) and the second guide surface (surface of 118 fig.5A,2) curve the sheet so that the sheet has single convex shape between first and second ends of the sheet in the axis direction (figs.2,5).

Regarding 6, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising: 
a third guide member (structure supporting one end of 55 in fig.7 of Endo et al; structure supporting one end of 24 in figs.1,2 of Takagi) having a third guide surface configured to be brought into contact with the first end of the sheet in the axis direction; and 
a fourth guide member (structure supporting another end of 55 in fig.7 of Endo et al; structure supporting another end of 24 in figs.1,2 of Takagi) having a fourth guide surface configured to be brought into contact with the second end of the sheet in the axis direction, 
wherein the first guide surface (surface of 110 fig.5A,2 of Iijima et al) and the second guide surface (surface of 118 fig.5A,2 of Iijima et al) are configured to curve the sheet so that the sheet has the single convex shape that is symmetrical in the axis direction with respect to a reference plane, and 
wherein the reference plane is a plane disposed at a center position between the third (structure supporting one end of 55 in fig.7 of Endo et al; structure supporting one end of 24 in figs.1,2 of Takagi) and fourth guide (structure supporting another end of 55 in fig.7 of Endo et al; structure supporting another end of 24 in figs.1,2 of Takagi) surfaces in the axis direction, and is parallel to the third and fourth guide surfaces.

Regarding 7, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a suction mechanism configured to suction the sheet so that the sheet is stuck to the support surface along the support surface (56,62 in figs.7,8,11; paragraphs 0044,0059 of Endo et al).

Regarding 8, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a second conveyance member (33 in figs.1,2 of Takagi; 64,66 figs.2,5A of Iijima et al) which is positioned between the first guide member (27 in figs.1,2 of Takagi; 62, 86 figs.2,5A of Iijima et al) and the recording head (12 in figs.1,2 of Takagi; 72 fig.2 of Iijima et al) in the conveyance orientation and which is configured to convey the sheet guided by the first guide member in the conveyance orientation.

Regarding 9, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a fifth guide member (40 in figs.2,1 of Takagi) positioned between the recording head (12 in figs.1,2 of Takagi) and the first and second guide surface (16,15 in figs.1,2 of Takagi) in the conveyance orientation and which has a fifth guide surface separated from the support surface (38,33 in figs.1,2 of Takagi) in the crossing direction, wherein a downstream portion of the fifth guide surface (downstream portion of 40 for instance 41 in figs.2,1 of Takagi) is closer to the support surface than an upstream portion of the fifth guide surface (upstream portion of 40 in figs.2,1 of Takagi) in the conveyance orientation.

Regarding 10, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a first rotating body (41 in figs.2,1 of Takagi) which is positioned between the recording head (12) and the first and second guide surfaces (15,16) in the conveyance orientation, and is configured to rotate on the support surface (33,38) around a second axis along the axis direction.

Regarding 12, Iijima et al as modified by Endo et al and/or Takagi further teaches wherein the recording head (12 in figs.2,1 of Takagi) includes a nozzle surface (13a) facing the support surface (33,38) and a plurality of nozzles arranged along the axis direction in a specified area of the nozzle surface (13a), and a size of the first rotating body (41 in figs.2,1 of Takagi) is substantially identical to a size of the specified area in the axis direction (figs.1,2 of Takagi).

Regarding 13, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a first rotating body (41 in figs.2,1 of Takagi) which is positioned between the recording head (12) and the first and second surfaces (16,15 in figs.1,2 of Takagi) in the conveyance orientation and which is configured to rotate on the support surface around a second axis along the axis direction, 
wherein the third guide surface (structure supporting one end of 24 in figs.1,2 of Takagi) and the fourth guide surface (structure supporting other end of 24 in figs.1,2 of Takagi) are movable in the axis direction, and 
wherein a size in the axis direction of the first rotating body (41 in figs.2,1 of Takagi) is substantially identical to a maximum interval between the third guide surface and the fourth guide surface (figs.1,2).

Regarding 14, Iijima et al as modified by Endo et al and/or Takagi further teaches wherein the support member (33,38 in figs.2,1 of Takagi) includes a conveyance belt (33) configured to convey, in the conveyance orientation, the sheet that has passed the first guide member while supporting the sheet.

Regarding 15, Iijima et al as modified by Endo et al and/or Takagi further teaches further comprising a second rotating body (51 in figs.2,1 of Takagi) configured to rotate around a third axis along the axis direction while being brought into contact under pressure with the conveyance belt (33).

Regarding 16, Iijima et al as modified by Endo et al and/or Takagi further teaches wherein the first guide member (62,86 figs.2,5A of Iijima et al) includes a first member (86 figs.2,5A), and a second member (62 figs.2,5A) opposed to the first member in the crossing direction, the first member having the first guide surface (surface of 110 fig.5A,2), and the second member having the second guide surface (surface of 118 fig.5A,2).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853